Citation Nr: 1338039	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  08-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral flat feet.

2.  Entitlement to service connection for a back disorder, to include as secondary to flat feet.

3.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to flat feet.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to flat feet.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to June 1981 and from August 1981 to December 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of the hearing is associated with the claims file.

In January 2010, the Board determined that new and material evidence had been presented to reopen these claims of service connection, and remanded the case to the RO for further development on the underlying issues.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  



REMAND

In the January 2010 remand instructions, the Board asked that the VA orthopedic examiner provide opinions as to whether it was at least as likely as not that the Veteran's claimed conditions (bilateral flat feet, a back disorder, a bilateral leg disorder, and a bilateral knee disorder) were related to his military service.  In response to this, the examiner opined that it was less likely as not that the Veteran's knee pain, lower back pain, or foot pain was caused by or the result of his military service, and explained that the Veteran had generalized pain and disorders related to aging, none of which could be directly related to his time in service.  

The April 2010 VA opinion is inadequate for various reasons.  For example, it did not account for significant facts in the record, including a notation of "mod-marked pes planus" during a September 1986 periodic examination, or contain a clear explanation of rationale.  It did not address the Veteran's claimed bilateral leg disorder (other than a knee disorder) or the question of secondary service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a mere conclusion statement by a private physician is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against a contrary opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion). 

In light of the foregoing reasons, the case must be returned to the RO to ensure compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Return to the Veteran's claims folder to the April 2010 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining addendum medical nexus opinions.  If this examiner determines that further examination of the Veteran is necessary prior to rendering an opinion, another examination should be scheduled.

Specifically, the examiner is asked to address the following questions as to each of the disorders:

(a).  Bilateral foot disorder:  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed foot disorder, including flat feet (pes planus), began in service or is otherwise related to the Veteran's military service, particularly in light of the finding of moderate to marked pes planus on the September 1986 periodic examination report?

(b).  Back disorder:  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed back disorder, including lumbar spondylosis, began in service or is otherwise related to the Veteran's military service, particularly in light of the Veteran's complaints of low back pain in January 1992 that were ultimately diagnosed as muscle strain of the lower back and his reports and testimony of heavy lifting throughout his military career?  

If not, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed back disorder, including lumbar spondylosis, is related to the Veteran's bilateral flat feet (as the Veteran testified that a doctor had once informed him of such a relationship)?

(c).  Bilateral leg disorder:  Does the Veteran have a current bilateral leg disability that is separate and distinct from his claimed bilateral knee disorder, particularly in light of VA outpatient podiatry treatment records in February 2008 and October 2008 that indicate a diagnosis of "myofasciitis feet and legs, neuritis"?

If so, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed leg disorder began in service or is otherwise related to the Veteran's military service?  If not related to the military service, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed leg disorder is related to the Veteran's bilateral flat feet?

(d).  Bilateral knee disorder:  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed knee disorder, including osteoarthritis, began in service, manifested within one year of service, or is otherwise related to the Veteran's military service, particularly as VA X-rays of the knees in August 1993 showed a bony proliferation at the posterior medial aspect of the right femur?  

If not, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed knee disorder, including osteoarthritis, is related to the Veteran's bilateral flat feet, particularly as an August 2005 VA outpatient treatment record showed an assessment of knee pain secondary to bilateral flat feet? 

Opinions should be accompanied by a clear rationale, which accounts for the significant facts in the record.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  After the development requested has been completed, adjudicate the claims.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

